DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                IRA LEE COR,
                                  Appellant,

                                       v.

                        BANK OF AMERICA, N.A.,
                               Appellee.

                                No. 4D21-2972

                                [April 21, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE19008708.

   Ira Lee Cor, Plantation, pro se.

  Carlos Cruanes of Andreu, Palma, Lavin & Solis, PLLC, Miami, for
appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and ARTAU, JJ., concur.

                            *          *           *

    Not final until disposition of timely filed motion for rehearing.